Guy, J.
The defendants herein appeal from a judgment in favor of plaintiff entered upon the verdict of a jury. Suit is brought, to recover upon two promissory notes which were indorsed by the defendant before the printed forms of the notes had been filled out and signed by the maker. In addition to filling out the blank spaces upon the face.of the note, the maker, before signing the same, added, in ink, the words u with interest.” The plaintiff took the note with knowledge that it had been indorsed before i't was filled in and sighed by *401the maker and, therefore, is not a bona fide holder for value. See Hunter v. Bacon, 127 App. Div. 572; Davis Sewing Machine Co. v. Best, 105 N.. Y. 59. The defendant indorser denies that the maker of the note had any authority, express or implied, to fill out the note with the words “ with interest ” added and, therefore, contends that the note never created any legal obligation on the part of said defendant.
The negotiable Instruments Law, section 33, provides that: “ Where the instrument is wanting in any -material particular, the person in possession thereof has a pruna facie authority to complete it by filling up the blanks therein * * * for any amount. In order, however, that any such instrument, when completed, may be enforced against any person who became a party thereto prior to its completion, it must- be filled up strictly ■ in accordance with the authority given and within a reasonable time.”
Ho evidence was introduced as to whether the filling up of the instrument in question was within a reasonable time, and no such defense was offered on the trial.
The question involved upon this appeal, therefore, is whether the implied authority given to the maker of the notes in suit by the defendant indorser extended to the adding of the words “ with interest,” which did not appear on the original printed blank when indorsed by the defendant. The evidence shows that the only conversation which occurred at- the 'time of the indorsement was the maker’s statement to the indorser, “ I want you to help me out,” which was followed by the indorsing of the blank notes. The testimony of both the maker and the indorser is to the effect that nothing more was said on that occasion or subsequently on the subject of the making and indorsing of the- notes. On this evidence it seems clear that the adding of the words “ with interest ” was done without authority.
“ In the absence of an express agreement, no authority can be implied from the delivery of a note to insert anything not necessary to the completion of the note in accordance with its form when delivered, and nothing can be inserted or added which would vary or alter its material terms or be repug*402nant to what was expressed in the instrument when delivered.” Farmers’ National Bank v. Thomas, 79 Hun, 595.
The changing of the notes by adding the words “ with interest ” was repugnant to- the plain intention as expressed by the printed form of the notes, and the act of so altering them rendered them void in the hands of the plaintiff who had knowledge of such limitation. See Meise v. Doscher, 83 Hun, 580; McGrath v. Clark, 56 N. Y. 34.
The judgment should, therefore, be reversed and a new trial ordered, with costs to .appellants to abide the event.
Seabuby and Bijub, JJ., concur.
Judgment reversed.